Hascall, J.
The direct questions as to whether the defendants were guilty of negligence, whether plaintiff contributed by his own fault or carelessness, and the measure of damage were all properly and amply presented by the court below to the jury. The facts are found and fixed by the verdict upon disputed and conflicting averment and evidence; the suggestion of carelessness of a fellow workman, as a defense, is not upheld by the record* and the amount of damage awarded is not in fact nor suggestion excessive.
Judgment and order appealed from to be affirmed, with costs.
Fitzsimons, Ch. J., and O’Dwyer, J., concur.
Judgment and order affirmed, with costs.